DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 and 8 have been amended. Claim 9 has been added. Claims 1-9 remain pending and are ready for examination.

Rejections not based on Prior Art
In view of Applicant’s amendments, the previous 35 U.S.C. § 112 rejection has been withdrawn.

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  
Claim 1 recites ‘award’ (lines 13 and 15) which should be ‘reward’ to be consistent.
Claim 8 recites ‘award’ (lines 12 and 14) which should be ‘reward’ to be consistent.
Appropriate correction is required.

Rejections based on Prior Art
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (US 2017/0199510 A1 -hereinafter Fujita) in view of Li et al. (US 2016/0096616 A1 –hereinafter Li) further in view of Lee (US 9,236,072 B1 –hereinafter Lee).
Regarding Claim 1, Fujita teaches a controller performing, for one or more axes of a machine, position control that takes friction into consideration (see [0004]-[0005]; Fujita: "a response error due to a friction or vibrations". See [0013]; Fujita: "to provide a control parameter adjustment device that can simply with high accuracy adjusting an optimal parameter combination of a model made up of a plurality of types of parameters"), the controller comprising:
a processor configured to (see [0064]): 
control a driving mechanism (see [0065] and Fig. 3; Fujita: “The motor 2, which is an actuator”) to move the machine along the one or more axes (see [0063]; Fujita: “A mechanical device 5, which is the control-target of a driven object, is connected to the motor 2; a servo control unit 3 that outputs a drive command”. See [0065]; Fujita: “FIG. 3 is a side view illustrating an example of a mechanical configuration of the mechanical device 5 that is a control target for the control parameter adjustment device 1 a according to the first embodiment. The control target in the mechanical device 5 is a table 84. The motor 2, which is an actuator, is attached to the mechanical system as illustrated in FIG. 3.” See [0066] and Fig. 3; Fujita: “A table-position detector 85 is also attached to the movable portion in order to measure the position of the table 84, which is a target for control.” See [0067]; Fujita: “The table-position detector 85 can measure the movement distance of the table 84, and the motor-position detector 81 can directly detect the position that is the rotation angle of the motor 2. However, this rotation angle can be converted into a length in the movement direction of the table 84 by multiplying this rotation angle by the ball-screw lead that is the table movement distance per revolution of the motor 2, and then by dividing the result of the multiplication by the angle 2 n [rad] of one motor revolution”. That is, the motor is controlled to move the table 84 of the mechanical device 5, it reads on ‘control a driving mechanism to move the machine along the one or more axes’) 
acquire at least a position command and a position feedback of the machine as the machine is moved by the driving mechanism along the one or more axes (see [0069]; Fujita: "Both the position command "b" is input from the command-value generation unit 4 and also the feedback position "a" is input from the mechanical device 5 to the servo control unit 3". See [0067]; Fujita: “The table-position detector 85 can measure the movement distance of the table 84, and the motor-position detector 81 can directly detect the position that is the rotation angle of the motor 2. However, this rotation angle can be converted into a length in the movement direction of the table 84 by multiplying this rotation angle by the ball-screw lead that is the table movement distance per revolution of the motor 2, and then by dividing the result of the multiplication by the angle 2 n [rad] of one motor revolution”); 
compute a position deviation that is a difference between the position command and the position feedback of the machine as the machine is moved by the driving mechanism along the one or more axes (see [0070]; Fujita: “a position control unit 31 that receives the deviation obtained by the addition-subtraction unit 30; a differential calculation unit 33 that performs differential calculation; an addition-subtraction unit 32 that obtains the deviation between a velocity command obtained by the position control unit 31 and an actual velocity obtained by the differential calculation unit 33; and a velocity control unit 34 that outputs a torque command “c” that is a drive command.”); 




(see [0078]; Fujita: “Each time the servo control unit 3 completes a single reciprocating motion, the parameter search unit 7 measures the feedback position “a” and stores therein data on the measured feedback position “a”. The parameter search unit 7 also outputs the model-parameter change command “e” to the correction model unit 6.” See [0071]; Fujita: “In FIG. 4, the addition-subtraction unit 30 obtains a position deviation that is a deviation between the position command “b” and the feedback position “a”, and outputs the position deviation to the position control unit 31. The position control unit 31 performs a position-control process such as a proportional control so as to reduce the position deviation input from the addition-subtraction unit 30, and it then outputs a velocity command for reducing the position deviation.” Since the position deviation is reduced for each single reciprocating motion, it reads on “reduce a future position deviation when the machine is moved by the driving mechanism along the one or more axes”); 
(see [0078]; Fujita: “Each time the servo control unit 3 completes a single reciprocating motion, the parameter search unit 7 measures the feedback position “a” and stores therein data on the measured feedback position “a”. The parameter search unit 7 also outputs the model-parameter change command “e” to the correction model unit 6.” See [0071]; Fujita: “In FIG. 4, the addition-subtraction unit 30 obtains a position deviation that is a deviation between the position command “b” and the feedback position “a”, and outputs the position deviation to the position control unit 31. The position control unit 31 performs a position-control process such as a proportional control so as to reduce the position deviation input from the addition-subtraction unit 30, and it then outputs a velocity command for reducing the position deviation.” Since the position deviation is reduced for each single reciprocating motion, it reads on “reduce a future position deviation when the machine is moved by the driving mechanism along the one or more axes”); and 
control the driving mechanism to move the machine along the one or more axes  (see [0076]; Fujita: “The adder-subtractor 9 subtracts the correction torque “d” from the torque command “c” so as to obtain a torque command “f” from which a vibration component has been removed, and it outputs the torque command “f” to the motor 2. The driven object is driven according to the torque command “f”. With this operation, vibrations generated in the mechanical device 5 are reduced.” See [0067]; Fujita: “The table-position detector 85 can measure the movement distance of the table 84, and the motor-position detector 81 can directly detect the position that is the rotation angle of the motor 2.)

However, the first embodiment of Fujita does not explicitly teach:
… based on a friction model having coefficients relating to position;
compare the position deviation to a deviation threshold; 
when the comparison indicates that the position deviation is less than or equal to the deviation threshold, apply a positive award; 
when the comparison indicates that the position deviation is greater than the deviation threshold, apply a negative award; 
maximize the sum of the rewards by: 
in response to applying the positive reward, updating coefficients of the friction model relating to the position in a first manner…;
in response to applying the negative reward, updating the coefficients of the friction model relating to the position in a second manner…;
… based on the friction model having the updated coefficients relating to the position.
wherein the coefficients of the friction model are specific to the driving mechanism.
The third embodiment of Fujita teaches:
… based on a friction model having coefficients relating to position (see [0114] and Fig. 18; Fujita: “An ideal model displacement “g” and model velocity “h” calculated at this time are output to the friction model 62. The friction model 62 estimates a friction force to be generated in the mechanical device 5 a from the model displacement “g” and the model velocity “h”. The friction model 62 also outputs the estimated friction force as the correction torque “d””. Since displacement is the difference between the ending and starting positions of an object, and velocity is the rate at which displacement changes with time, both displacement and velocity relate to position. Therefore, the coefficients relate to position. Since the friction model 62 is generated from the model displacement “g” and the model velocity “h”, the mechanical device 5 is moved based on the friction model 62 having coefficients relating to position); 
wherein the coefficients of the friction model are specific to the driving mechanism (see [0114] and Fig. 18; Fujita: “The friction model 62 estimates a friction force to be generated in the mechanical device 5 a from the model displacement “g” and the model velocity “h” (coefficients). See [0003]; Fujita: “A mechanical system of a control-target mechanical device is provided with a plurality of shafts, each of which is controlled by a motor. Driving of the motor is controlled by using the servo control device.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first embodiment of Fujita to include the third embodiment of Fujita basing on a friction model having coefficients relating to position and the coefficients of the friction model are specific to the driving mechanism. Doing so would correct a quadrant projection caused by the influence of a friction to perform contouring motion on the plane. (Fujita, [0111] - [0113])
However, it does not explicitly teach:
compare the position deviation to a deviation threshold; 
when the comparison indicates that the position deviation is less than or equal to the deviation threshold, apply a positive award; 
when the comparison indicates that the position deviation is greater than the deviation threshold, apply a negative award; 
maximize the sum of the rewards by: 
in response to applying the positive reward, updating coefficients of the friction model relating to the position in a first manner…;
in response to applying the negative reward, updating the coefficients of the friction model relating to the position in a second manner…;
… based on the friction model having the updated coefficients relating to the position.
Li from the same or similar field of endeavor teaches:
compare the position deviation to a deviation threshold; (see [0052]; Li: “In FIG. 6, the position feedback signal 510 is subtracted from the calculated servo position command signal 508, and the difference is further modified with a predetermined position threshold (block 620).” Since the position deviation is the difference between the position command and the position feedback, the difference is compared to a threshold.)
when the comparison indicates that the position deviation is less than or equal to the deviation threshold, apply a positive award; (see [0052]; Li: “When the difference is smaller than the threshold, a smaller position command bias signal 622 is generated and added to the position control command 506.”)
when the comparison indicates that the position deviation is greater than the deviation threshold, apply a negative award; (see [0052]; Li: “When the difference is greater than or equal to the threshold, a larger position command bias signal 622 is generated and added to the position control command 506.”)
maximize the sum of the rewards by: (see [0052]; Li: “Therefore, as described previously, the position command 506 is modified with load compensation 610 and position command bias 622, depending on the given threshold detection and switch logics…The compensated servo position command enables the servo to accelerate faster thereby preventing the back EMF and subsequent resistive force that would interfere with manual operations performed by flight crew members.” Since the compensated servo position command optimizes the system, it reads on ‘maximize the rewards’)
in response to applying the positive reward, updatingsee [0052]; Li: “When the difference is smaller than the threshold, a smaller position command bias signal 622 is generated and added to the position control command 506.”)
in response to applying the negative reward, updating the (see [0052]; Li: “When the difference is greater than or equal to the threshold, a larger position command bias signal 622 is generated and added to the position control command 506.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Fujita to include Adachi’s features of compare the position deviation to a deviation threshold; when the comparison indicates that the position deviation is less than or equal to the deviation threshold, apply a positive award; when the comparison indicates that the position deviation is greater than the deviation threshold, apply a negative award; maximize the sum of the rewards by: in response to applying the positive reward, updating model relating to the position in a first manner; in response to applying the negative reward, updating the model relating to the position in a second manner; and basing on the friction model having the updated coefficients relating to the position. Doing so would detect the need for load compensation to the position control command to adjust operation of the position control servo in order to maintain the machine inside of the predefined, safe performance limits.
However, it does not explicitly teach:
…updating coefficients of the friction model relating to the position…;
…updating coefficients of the friction model relating to the position…;
… based on the friction model having the updated coefficients relating to the position.
Lee from the same or similar field of endeavor teaches:
…updating coefficients of the friction model relating to the position …; (see column 5, lines 6-20; Lee: “In one example, the friction estimator 1320 uses an adaptive estimation of viscous and inertial friction models, the adaptive estimation updating the various friction coefficients on a per-seek basis.” See column 3, lines 7-20; Lee: “The total friction F, in Expression (2) is the sum of hydrodynamic friction F shown in Expression (3); inertial friction due to acceleration F shown in Expression (4); In Expression (3), V is velocity, V is a reference velocity, and O, is a friction coefficient.”)
…updating the coefficients of the friction model relating to the position…; (see column 5, lines 6-20; Lee: “In one example, the friction estimator 1320 uses an adaptive estimation of viscous and inertial friction models, the adaptive estimation updating the various friction coefficients on a per-seek basis.” See column 3, lines 7-20; Lee: “The total friction F, in Expression (2) is the sum of hydrodynamic friction F shown in Expression (3); inertial friction due to acceleration F shown in Expression (4); In Expression (3), V is velocity, V is a reference velocity, and O, is a friction coefficient.”)
… based on the friction model having the updated coefficients relating to the position. (see column 4, lines 62-65; Lee: “A compensation module 1324 modifies operation of the VCM controller 1300 based on the friction estimate 1322 provided by the friction estimator 1322.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Fujita and Adachi to include Lee’s features of updating coefficients of the friction model relating to the position and basing on the friction model having the updated coefficients relating to the position. Doing so would determine an accurate model of friction to increase the effectiveness of servo compensation. (Lee, column 1)

Regarding Claim 2, the combination of Fujita, Li, and Lee teaches the limitations as described in claim 1, Fujita further teaches wherein the processor is further (see [0071]; Fujita: "The position control unit 31 performs a position-control process such as a proportional control so as to reduce the position deviation input from the addition-subtraction unit 30, and it then outputs a velocity command for reducing the position deviation". See [0092]; Fujita: "in the control parameter adjustment device 1 a according to the first embodiment, the command-value generation unit 4 generates a repetitive position command such as a reciprocating motion of the table 84 while changing a parameter repeatedly, and therefore the control parameter adjustment device 1 a can obtain an optimal combination of parameter values in a reduced period of time." Therefore, the control parameter adjustment device 1 a obtain an optimal combination of parameter values that comprise reducing the position deviation.).
However, the first embodiment of Fujita does not explicitly teach …configured to estimate coefficients of the friction model;
The third embodiment of Fujita teaches configured to estimate coefficients of the friction model (see [0113]; Fujita: "The control parameter adjustment device 1 c corrects a quadrant projection caused by the influence of a friction, and therefore it uses a friction correction model for the correction model units 6 a and 6 b, which is a model to express a quadrant projection". See [0114] and Fig. 18; Fujita: “An ideal model displacement “g” and model velocity “h” calculated at this time are output to the friction model 62. The friction model 62 estimates a friction force to be generated in the mechanical device 5 a from the model displacement “g” and the model velocity “h”. The friction model 62 also outputs the estimated friction force as the correction torque “d””. That is, the model displacement “g” and the model velocity “h” read on ‘coefficients of the friction model’).
The same motivation to combine the first and the third embodiments of Fujita set forth Claim 1 equally applies to Claim 2.

Regarding Claim 6, the combination of Fujita, Li, and Lee teaches the limitations as described in claim 1, Fujita teaches wherein the processor (see [0111]; Fujita: "a control parameter adjustment device 1 d') is further configured to acquire data from a plurality of the machines (see [0112]; Fujita: "in order to perform contouring motion on the plane, it is necessary to use two mechanical devices. Specifically, for two mechanical devices 5 a and 5 b that are perpendicular to each other, when the mechanical device 5 a is given a sine-wave command, and the mechanical device 5 b is given a sine-wave command with a 90-degree phase delay, which is a cosine-wave command, then the combined table motion trajectory of the mechanical devices 5 a and 5 b has an arc shape to perform arc motion").
The same motivation to combine the first and the third embodiments of Fujita set forth Claim 1 equally applies to Claim 6.

Regarding Claim 8, Fujita teaches a control method for performing, for one or more axes of a machine, position control that takes friction into consideration (see [0004]-[0005]; Fujita: "a response error due to a friction or vibrations". See [0013]; Fujita: "to provide a control parameter adjustment device that can simply with high accuracy adjusting an optimal parameter combination of a model made up of a plurality of types of parameters"), the control method comprising:
controlling, by a processor (see [0064]), a driving mechanism (see [0065] and Fig. 3; Fujita: “The motor 2, which is an actuator”) to move the machine along the one or more axes (see [0063]; Fujita: “A mechanical device 5, which is the control-target of a driven object, is connected to the motor 2; a servo control unit 3 that outputs a drive command”. See [0065]; Fujita: “FIG. 3 is a side view illustrating an example of a mechanical configuration of the mechanical device 5 that is a control target for the control parameter adjustment device 1 a according to the first embodiment. The control target in the mechanical device 5 is a table 84. The motor 2, which is an actuator, is attached to the mechanical system as illustrated in FIG. 3.” See [0066] and Fig. 3; Fujita: “A table-position detector 85 is also attached to the movable portion in order to measure the position of the table 84, which is a target for control.” See [0067]; Fujita: “The table-position detector 85 can measure the movement distance of the table 84, and the motor-position detector 81 can directly detect the position that is the rotation angle of the motor 2. However, this rotation angle can be converted into a length in the movement direction of the table 84 by multiplying this rotation angle by the ball-screw lead that is the table movement distance per revolution of the motor 2, and then by dividing the result of the multiplication by the angle 2 n [rad] of one motor revolution”. That is, the motor is controlled to move the table 84 of the mechanical device 5, it reads on ‘control a driving mechanism to move the machine along the one or more axes’) 
acquiring, by a processor (see [0064]), at least a position command and a position feedback of the machine as the machine is moved by the driving mechanism along the one or more axes (see [0069]; Fujita: "Both the position command "b" is input from the command-value generation unit 4 and also the feedback position "a" is input from the mechanical device 5 to the servo control unit 3". See [0067]; Fujita: “The table-position detector 85 can measure the movement distance of the table 84, and the motor-position detector 81 can directly detect the position that is the rotation angle of the motor 2. However, this rotation angle can be converted into a length in the movement direction of the table 84 by multiplying this rotation angle by the ball-screw lead that is the table movement distance per revolution of the motor 2, and then by dividing the result of the multiplication by the angle 2 n [rad] of one motor revolution”); 
computing, by a processor (see [0064]), a position deviation that is a difference between the position command and the position feedback of the machine as the machine is moved by the driving mechanism along the one or more axes (see [0070]; Fujita: “a position control unit 31 that receives the deviation obtained by the addition-subtraction unit 30; a differential calculation unit 33 that performs differential calculation; an addition-subtraction unit 32 that obtains the deviation between a velocity command obtained by the position control unit 31 and an actual velocity obtained by the differential calculation unit 33; and a velocity control unit 34 that outputs a torque command “c” that is a drive command.”); 




(see [0078]; Fujita: “Each time the servo control unit 3 completes a single reciprocating motion, the parameter search unit 7 measures the feedback position “a” and stores therein data on the measured feedback position “a”. The parameter search unit 7 also outputs the model-parameter change command “e” to the correction model unit 6.” See [0071]; Fujita: “In FIG. 4, the addition-subtraction unit 30 obtains a position deviation that is a deviation between the position command “b” and the feedback position “a”, and outputs the position deviation to the position control unit 31. The position control unit 31 performs a position-control process such as a proportional control so as to reduce the position deviation input from the addition-subtraction unit 30, and it then outputs a velocity command for reducing the position deviation.” Since the position deviation is reduced for each single reciprocating motion, it reads on “reduce a future position deviation when the machine is moved by the driving mechanism along the one or more axes”); 
(see [0078]; Fujita: “Each time the servo control unit 3 completes a single reciprocating motion, the parameter search unit 7 measures the feedback position “a” and stores therein data on the measured feedback position “a”. The parameter search unit 7 also outputs the model-parameter change command “e” to the correction model unit 6.” See [0071]; Fujita: “In FIG. 4, the addition-subtraction unit 30 obtains a position deviation that is a deviation between the position command “b” and the feedback position “a”, and outputs the position deviation to the position control unit 31. The position control unit 31 performs a position-control process such as a proportional control so as to reduce the position deviation input from the addition-subtraction unit 30, and it then outputs a velocity command for reducing the position deviation.” Since the position deviation is reduced for each single reciprocating motion, it reads on “reduce a future position deviation when the machine is moved by the driving mechanism along the one or more axes”)
controlling, by the processor, the driving mechanism to move the machine along the one or more axes (see [0076]; Fujita: “The adder-subtractor 9 subtracts the correction torque “d” from the torque command “c” so as to obtain a torque command “f” from which a vibration component has been removed, and it outputs the torque command “f” to the motor 2. The driven object is driven according to the torque command “f”. With this operation, vibrations generated in the mechanical device 5 are reduced.” See [0067]; Fujita: “The table-position detector 85 can measure the movement distance of the table 84, and the motor-position detector 81 can directly detect the position that is the rotation angle of the motor 2.)

However, the first embodiment of Fujita does not explicitly teach:
… based on a friction model having coefficients relating to position;
comparing, by the processor, the position deviation to a deviation threshold; 
when the comparison indicates that the position deviation is less than or equal to the deviation threshold, applying, by the processor, a positive award; 
when the comparison indicates that the position deviation is greater than the deviation threshold, applying, by the processor, a negative award; 
maximizing, by the processor, the sum of the rewards by: 
in response to applying the positive reward, updating coefficients of the friction model relating to the position in a first manner…;
in response to applying the negative reward, updating the coefficients of the friction model relating to the position in a second manner…;
… based on the friction model having the updated coefficients relating to the position.
wherein the coefficients of the friction model are specific to the driving mechanism.
The third embodiment of Fujita teaches:
… based on a friction model having coefficients relating to position (see [0114] and Fig. 18; Fujita: “An ideal model displacement “g” and model velocity “h” calculated at this time are output to the friction model 62. The friction model 62 estimates a friction force to be generated in the mechanical device 5 a from the model displacement “g” and the model velocity “h”. The friction model 62 also outputs the estimated friction force as the correction torque “d””. Since displacement is the difference between the ending and starting positions of an object, and velocity is the rate at which displacement changes with time, both displacement and velocity relate to position. Therefore, the coefficients relate to position. Since the friction model 62 is generated from the model displacement “g” and the model velocity “h”, the mechanical device 5 is moved based on the friction model 62 having coefficients relating to position); 
wherein the coefficients of the friction model are specific to the driving mechanism (see [0114] and Fig. 18; Fujita: “The friction model 62 estimates a friction force to be generated in the mechanical device 5 a from the model displacement “g” and the model velocity “h” (coefficients). See [0003]; Fujita: “A mechanical system of a control-target mechanical device is provided with a plurality of shafts, each of which is controlled by a motor. Driving of the motor is controlled by using the servo control device.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first embodiment of Fujita to include the third embodiment of Fujita basing on a friction model having coefficients relating to position and the coefficients of the friction model are specific to the driving mechanism. Doing so would correct a quadrant projection caused by the influence of a friction to perform contouring motion on the plane. (Fujita, [0111] - [0113])
However, it does not explicitly teach:
comparing, by the processor, the position deviation to a deviation threshold; 
when the comparison indicates that the position deviation is less than or equal to the deviation threshold, applying, by the processor, a positive award; 
when the comparison indicates that the position deviation is greater than the deviation threshold, applying, by the processor, a negative award; 
maximizing, by the processor, the sum of the rewards by: 
in response to applying the positive reward, updating coefficients of the friction model relating to the position in a first manner…;
in response to applying the negative reward, updating the coefficients of the friction model relating to the position in a second manner…;
… based on the friction model having the updated coefficients relating to the position.
Li from the same or similar field of endeavor teaches:
comparing, by the processor (see [0008], Li), the position deviation to a deviation threshold; (see [0052]; Li: “In FIG. 6, the position feedback signal 510 is subtracted from the calculated servo position command signal 508, and the difference is further modified with a predetermined position threshold (block 620).” Since the position deviation is the difference between the position command and the position feedback, the difference is compared to a threshold.)
when the comparison indicates that the position deviation is less than or equal to the deviation threshold, applying, by the processor, a positive award; (see [0052]; Li: “When the difference is smaller than the threshold, a smaller position command bias signal 622 is generated and added to the position control command 506.”)
when the comparison indicates that the position deviation is greater than the deviation threshold, applying, by the processor, a negative award; (see [0052]; Li: “When the difference is greater than or equal to the threshold, a larger position command bias signal 622 is generated and added to the position control command 506.”)
maximizing, by the processor, the sum of the rewards by: (see [0052]; Li: “Therefore, as described previously, the position command 506 is modified with load compensation 610 and position command bias 622, depending on the given threshold detection and switch logics…The compensated servo position command enables the servo to accelerate faster thereby preventing the back EMF and subsequent resistive force that would interfere with manual operations performed by flight crew members.” Since the compensated servo position command optimizes the system, it reads on ‘maximize the rewards’)
in response to applying the positive reward, updating (see [0052]; Li: “When the difference is smaller than the threshold, a smaller position command bias signal 622 is generated and added to the position control command 506.”)
in response to applying the negative reward, updating the (see [0052]; Li: “When the difference is greater than or equal to the threshold, a larger position command bias signal 622 is generated and added to the position control command 506.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Fujita to include Adachi’s features of compare the position deviation to a deviation threshold; when the comparison indicates that the position deviation is less than or equal to the deviation threshold, apply a positive award; when the comparison indicates that the position deviation is greater than the deviation threshold, apply a negative award; maximize the sum of the rewards by: in response to applying the positive reward, updating model relating to the position in a first manner; in response to applying the negative reward, updating the model relating to the position in a second manner; and basing on the friction model having the updated coefficients relating to the position. Doing so would detect the need for load compensation to the position control command to adjust operation of the position control servo in order to maintain the machine inside of the predefined, safe performance limits.
However, it does not explicitly teach:
…updating coefficients of the friction model relating to the position…;
…updating coefficients of the friction model relating to the position…;
… based on the friction model having the updated coefficients relating to the position.
Lee from the same or similar field of endeavor teaches:
…updating coefficients of the friction model relating to the position …; (see column 5, lines 6-20; Lee: “In one example, the friction estimator 1320 uses an adaptive estimation of viscous and inertial friction models, the adaptive estimation updating the various friction coefficients on a per-seek basis.” See column 3, lines 7-20; Lee: “The total friction F, in Expression (2) is the sum of hydrodynamic friction F shown in Expression (3); inertial friction due to acceleration F shown in Expression (4); In Expression (3), V is velocity, V is a reference velocity, and O, is a friction coefficient.”)
…updating the coefficients of the friction model relating to the position…; (see column 5, lines 6-20; Lee: “In one example, the friction estimator 1320 uses an adaptive estimation of viscous and inertial friction models, the adaptive estimation updating the various friction coefficients on a per-seek basis.” See column 3, lines 7-20; Lee: “The total friction F, in Expression (2) is the sum of hydrodynamic friction F shown in Expression (3); inertial friction due to acceleration F shown in Expression (4); In Expression (3), V is velocity, V is a reference velocity, and O, is a friction coefficient.”)
… based on the friction model having the updated coefficients relating to the position. (see column 4, lines 62-65; Lee: “A compensation module 1324 modifies operation of the VCM controller 1300 based on the friction estimate 1322 provided by the friction estimator 1322.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Fujita and Adachi to include Lee’s features of updating coefficients of the friction model relating to the position and basing on the friction model having the updated coefficients relating to the position. Doing so would determine an accurate model of friction to increase the effectiveness of servo compensation. (Lee, column 1)

Regarding Claim 9, the combination of Fujita, Li, and Lee teaches the limitations as described in claim 1, Fujita further teaches wherein the friction model represents correlation among the coefficients relating to position, a position command, a speed command and a position feedback (see [0114] and Fig. 18; Fujita: “An ideal model displacement “g” and model velocity “h” calculated at this time are output to the friction model 62. The friction model 62 estimates a friction force to be generated in the mechanical device 5 a from the model displacement “g” and the model velocity “h”. The friction model 62 also outputs the estimated friction force as the correction torque “d””. The ideal model displacement “g” and the model velocity “h” read on ‘the coefficients’. Since the ideal model displacement is the moving of something from its place or position (see NPL: Dictionary), it reads on the coefficient relating to position. Besides, the model velocity is speed (see NPL: Dictionary), it reads on a speed command).
The same motivation to combine the first embodiment and the third embodiment of Fujita set forth Claim1 equally applies to Claim 9.

Claim 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita in view of Li in view of Lee further in view of Roveda et al. (NPL: "Cartesian Tasks Oriented Friction Compensation through a Reinforcement Learning Approach" - hereinafter Roveda) further in view of Sugimoto (US 20170091674 A1 -hereinafter
Sugimoto).
Regarding Claim 3, the combination of Fujita, Li, and Lee teaches the limitations as described in claim 1; however it does not explicitly teach wherein the processor is further configured to perform machine learning using state variables including coefficients of the friction model, a position command and a position feedback, and a speed command or a speed feedback, and generates a learning model.
Roveda from the same or similar field of endeavor teaches wherein the processor is further configured to perform machine learning using state variables including coefficients of the friction model (see section Ill; Roveda: "the friction parameters Fp of a specified friction model hf,q(q), a position command (see section IV and Fig. 1; Roveda: "the desired position xd') and a position feedback (see section IV and Fig. 1; Roveda: "the measured position x"), (see section IV, remark 3; Roveda: "The learning procedure is performed after each iteration of the task execution, updating the friction parameters for the next iteration of the task execution." The friction parameters Fp reads on 'learning model').
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Fujita, Li, and Lee to include Roveda's features of performing machine learning using state variables including coefficients of the friction model, a position command and a position feedback, and generating a learning model. Doing so would identify and compensate for friction effects to avoid high steady state errors. (Roveda, Introduction section)
However, the combination of the combination of Fujita, Li, Lee, and Roveda does not explicitly teach ... and a speed command or a speed feedback.
Sugimoto from the same or similar field of endeavor teaches ... and a speed command or a speed feedback (see [0033]; Sugimoto: "the machine learning apparatus 30 includes a state observing unit 31 for observing a state variable composed of at least one of ... a winding speed command value").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Fujita, Li, Lee, and Roveda to include Sugimoto's features of a speed command. Doing so would optimally a coil producing apparatus provided with such a machine learning apparatus without the necessity to manually set detailed operating conditions. (Sugimoto, [0008])

Regarding Claim 4, the combination of Fujita, Li, Lee, Roveda, and Sugimoto teaches the limitations as described in claim 3, Roveda further teaches wherein the processor is further configured to perform reinforcement learning on the basis of determination data representing a result of the position control (see section Ill; Roveda: "Such estimation of the friction torques at the joint level can be used to define the reinforcement signal Ras the root mean square (rms) of (7). In such a way, each joint friction parameters are independently updated through the reinforcement learning iterations").
The same motivation to combine Fujita, Li, Lee, and Roveda set forth Claim 3 equally applies to Claim 4.

Regarding Claim 5, the combination of Fujita, Li, and Lee teaches the limitations as described in claim 1; however it does not explicitly teach wherein the processor is further configured to: store a learning model trained by machine learning using coefficients of the friction model, a position command and a position feedback, and a speed command or a speed feedback; and estimate coefficients of the friction model using the learning model on the basis of a position command and a position feedback, and a speed command or a speed feedback.
Roveda from the same or similar field of endeavor teaches wherein the processor id further configured to: 
(see Fig. 1 and section IV, remark 3; Roveda: "The learning procedure is performed after each iteration of the task execution, updating the friction parameters for the next iteration of the task execution." The friction parameters Fp reads on 'learning model') using coefficients of the friction model (see section Ill; Roveda: "the friction parameters Fp of a specified friction model hf,q(q)), a position command (see section IV and Fig. 1; Roveda: "the desired position xd') and a position feedback (see section IV and Fig. 1; Roveda: "the measured position x"), 
estimate coefficients of the friction model (see section Ill; Roveda: "the friction parameters Fp of a specified friction model hf,q(q)) using the learning model on the basis of a position command (see section IV and Fig. 1 ; Roveda: "the desired position xd') and a position feedback (see section IV and Fig. 1; Roveda: "the measured position x"), 
However the combination of Fujita, Li, Lee, and Roveda does not explicitly teach store a learning model; ... and a speed command or a speed feedback.
Sugimoto from the same or similar field of endeavor teaches:
storing a learning model (see Fig. 2 and [0092]; Sugimoto: "the machine learning device 30 is provided with the state observation unit 31, the learning unit 35, and the decision-making unit 34, to perform Q-learning". See [0033]; Sugimoto: "The state observing unit 31 can successively store each state variable with the time at which the state variable is observed");
... and a speed command or a speed feedback (see [0033]; Sugimoto: "the machine learning apparatus 30 includes a state observing unit 31 for observing a state variable composed of at least one of ... a winding speed command value").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Fujita, Li, Lee, and Roveda to include Sugimoto's features of storing a learning model and a speed command. Doing so would optimally a coil producing apparatus provided with such a machine learning apparatus without the necessity to manually set detailed operating conditions. (Sugimoto, [0008])

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita in view of Li in view of Lee further in view of Roveda et al. (NPL: "Cartesian Tasks Oriented Friction Compensation through a Reinforcement Learning Approach" - hereinafter Roveda).
Regarding Claim 7, the combination of Fujita, Li, and Lee teaches the limitations as described in claim 1; however, it does not explicitly teach wherein the friction model is any of Lugre model, Seven parameter model, State variable model, Karnopp model, LuGre model, Modified Dahl model, and M2 model.
Roveda from the same or similar field of endeavor teaches wherein the friction model is any of Lugre model, Seven parameter model, State variable model, Karnopp model, LuGre model, Modified Dahl model, and M2 model (see section II, right column; Roveda: "a target friction model (e.g., LuGre friction model").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Fujita, Li, and Lee to include Roveda's features of Lugre model. Doing so would identify and compensate for friction effects to avoid high steady state errors. (Roveda, Introduction section)

Response to Arguments
Applicant's arguments filed 4/22/2022 have been fully considered but they are not persuasive.
With respect to applicant’s argument located within the third page of the remarks (numbered as page 7) which recites:
“Lee's friction coefficients are not coefficients of a model, and furthermore are not coefficients specific to a driving mechanism.”
The Examiner respectfully disagrees and points Applicant to the above rejection for details. As explained in the above rejection, the third embodiment of Fujita discloses the ideal model displacement “g” and the model velocity “h” as the coefficients while Lee discloses updating the various friction coefficients of the friction model. Therefore, the combination of Fujita and Lee still reads on the limitations.

With respect to applicant’s argument located within the third page of the remarks (numbered as page 7) which recites:
 “However, Li's bias signal and/or position command are not coefficients of a friction model, and furthermore are not coefficients specific to a driving mechanism.”
The Examiner respectfully disagrees and points Applicant to the above rejection for details. As explained in the above rejection, the third embodiment of Fujita discloses the ideal model displacement “g” and the model velocity “h” as the coefficients while Li discloses updating the friction model relating to the position based on a condition of the difference. Therefore, the combination of Fujita and Li still reads on the limitations.

With respect to applicant’s argument located within the third page of the remarks (numbered as page 7) which recites:
 “Thus, even if Fujita is combined with Lee and Li, the resultant system would still be deficient for updating coefficients of a friction model, where the coefficients are specific to a driving mechanism. Thus, claim 1 is patentable over the applied art.”
The Examiner respectfully disagrees and points Applicant to the above rejection for details. As explained in the above rejection, Fujita discloses the coefficients are specific to a driving mechanism. Besides, Li discloses updating the friction model relating to the position based on a condition of the difference. Moreover, Lee discloses updating the various friction coefficients of the friction model. Therefore, the combination of Fujita, Li, and Lee still reads on the limitations.

For similar as those presented above with respect to independent claim 1, claim 8 is rejected in view of the cited references.

Dependent claims 2-7 and 9 depend directly, or indirectly, from independent claim 1. The rejections to these claims are maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Riches (US20170361366A1) discloses the control device determines the respective trigger time and/or the respective transport speed using a model that depends on a coefficient of friction.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI N TRAN whose telephone number is (571)272-1108. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROCIO PEREZ-VELEZ can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.N.T./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117